Citation Nr: 0922079	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative joint disease of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to 
degenerative joint disease of the right knee.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and March 2006 rating decisions of the 
RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008.  

In November 2008, the Board remanded the case to the RO for 
additional development of the record.  

The issue for service connection for a left knee disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have sustained a right knee 
injury in April 1981 while playing football and received 
extended treatment for related manifestations variously 
described as being due to chondromalacia, probable strain, 
subpatellar inflammatory state with strain and possible 
meniscus trauma, rule out internal derangement of the right 
knee and degenerative changes and to have received further 
treatment in January, February and March of 1982 for 
recurrent right knee pain variously described as being due to 
rule out chondromalacia versus fluid build up on the knee and 
osteoarthritis/chondromalacia patella, right.  

2.  The currently demonstrated right knee degenerative joint 
disease with a small radial tear in the posterior horn of the 
medial meniscus is shown as likely as not to be due to the 
injury and manifestations suffered by the Veteran while 
serving on active duty.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative joint disease of the 
right knee with a radial tear of the horn of the medial 
meniscus is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a letter dated in March 2005, prior to the rating 
decisions on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to submit any outstanding evidence that pertained to the 
claim.  He was also advised that there was a fee for medical 
records from the Oshkosh Correctional facility and that he 
needed to send copies of those reports to VA if he wanted 
them considered in conjunction with his claim.  

In a July 2005 letter, he was again advised that he needed to 
obtain records from Oshkosh Correctional if he wanted them 
considered.  In a statement received that same month, he 
responded that he would try to obtain the records.  Pursuant 
to the Board's November 2008 remand, the was provided a final 
opportunity to submit those records; however, they were never 
submitted by the Veteran.  

The Board observes that the Veteran was only advised of how 
disability and effective dates were assigned in conjunction 
with the October 2006 Statement of the Case as well as the 
most recent Supplemental Statement of the Case that was 
issued in March 2009.  However, since service connection is 
not warranted, the Board finds that the Veteran has not been 
prejudiced by any lack of notice or the timing of any VCAA 
notice with regard to these two elements.  See Conway, 
Sanders, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, and the Veteran's statements and 
personal hearing testimony in support of the claim.  

As discussed, the Veteran was notified on several occasions 
of the need for him to submit the medical records from the 
Oshkosh Correctional facility on his own, including in the 
Board's November 208 remand, and he acknowledged that he 
would do so.  

However, those records were never submitted.  Corresponding 
to VA's duty to assist the veteran in obtaining information 
is a duty on the part of the veteran to cooperate with VA in 
developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that "[t]he duty to assist is not always 
a one-way street").  

VA's duty must be understood as a duty to assist the veteran 
in developing his claim, rather than a duty on the part of VA 
to develop the entire claim with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
The Board is satisfied that VA's obligations have been 
satisfied with respect to securing the Oshkosh records.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran and his representative 
have been active in the claims process and have been fully 
informed of the status of the claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  (Effective October 10, 2006, 38 C.F.R. § 3.310 was 
amended; however, under the facts of this case the regulatory 
change does not impact the outcome of the appeal).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The service treatment record shows that the Veteran sustained 
an injury to his right knee in April 1981 while playing 
football.  Over the period of the next several months in 
1981, the Veteran continued to receive extended treatment for 
right knee manifestations variously described as being due to 
chondromalacia, probable strain, subpatellar inflammatory 
state with strain and possible meniscus trauma, rule out 
internal derangement of the right knee and degenerative 
changes.  The last entry appears to have been entered in 
August 1981.  

Then, in January, February and March of 1982, the Veteran 
received further medical attention for recurrent right knee 
pain variously described as being due to rule out 
chondromalacia versus fluid build up on the knee and 
osteoarthritis/chondromalacia patella, right.  

The separation examination form apparently prepared in May 
1982 showed no findings referable to a right knee condition.  
However, the document was not fully completed in connection 
with any identified body system.  A Report of Medical History 
prepared at service discharge is not of record.  

In February 1995 while hospitalized by VA, the Veteran 
reported having a history of a right knee injury with 
increased pain and swelling after playing basketball.  An X-
ray study of the right knee showed a suggestion of a small 
joint effusion in the suprapatellar pouch.  

The private treatment records indicate that the Veteran was 
seen for complaints of left knee pain and swelling in 
February 1997.  He reported injuring his knee while playing 
basketball two days earlier.  The X-ray studies showed supra 
patellar joint effusion with not evidence of fracture or 
dislocation.  The assessment was that of left knee sprain.  

The VA outpatient treatment reports dated in October 1999 
indicate that the Veteran was seen for complaints of left 
knee pain with occasional swelling.  He related a history of 
left knee pain after a basketball injury.  A meniscal tear 
was suspected.  

At a VA examination in July 2005, the Veteran was diagnosed 
with osteoarthritis of both knees.  The claims file was 
reviewed by the examiner, and the history of the football 
injury in service was noted.  

The VA examiner concluded that the current bilateral 
degenerative joint disease of the knees was not caused by or 
a result of military service.  The injury that occurred in 
1981 was noted to have resolved without sequelae.  The 
current disability was related to aging.  

At another VA examination in February 2009, the claims file 
was again reviewed.  The right knee injury in service was 
noted, as well as a history of pain in the patellar region.  
The Veteran provided a history of intermittent knee swelling 
after service.  

An MRI report was noted to show findings of a small radial 
tear in the posterior horn of the medical medial meniscus 
with mild degenerative changes of the patellofemoral 
compartments of the right knee and tricompartmental 
degenerative changes, fraying of the superior surface of the 
posterior horn of the medial meniscus, and a question of 
chronic ACL injury.  

The X-ray studies showed moderate left and mild-to-moderate 
right knee degenerative joint disease.  The examiner 
concluded that the Veteran's current knee conditions were 
less likely related to his military service, including the 
right knee injury.  

Additionally, the VA examiner noted that it was not likely 
that the right knee injury in service was related to his 
currently diagnosed left knee disability.  The examiner 
explained that the Veteran had a subsequent left knee injury 
after service.  The examiner added that there was a lack of 
medical evidence for right knee problems for more than ten 
years after his discharge from service.  

Based on a careful review of the record, the Board finds that 
service connection for the claimed right knee disability is 
warranted.  The Veteran in this regard is shown to have 
sustained a documented right knee injury of some severity in 
service and received repeated medical attention for related 
manifestations for several months thereafter in 1981.  

The Veteran did not undergo any surgical intervention, but 
was scheduled for an arthrogram and placed on limited duty in 
May.  Further clinical information was not recorded until 
August 1981 when notation appears to report that of 
degenerative changes.  

For several months in early 1981, right knee complaints were 
noted by the Veteran.  In March 1982, just prior to service 
discharge in May of that year, he was seen for complaints of 
right knee pain.  Swelling was noted at that time.  However, 
none of these right knee problems was discussed in connection 
with the examination performed about two months later at the 
time of discharge.  In fact, the condition of the Veteran's 
knees was not specifically addressed at that time.  

While a VA examiner recently found that the current right 
knee disability was less likely related directly to the 
service injury because of the lack of documented problems for 
ten years thereafter, this statement fully discounted the 
Veteran's own lay assertions of having had right knee 
manifestations requiring treatment shortly after service.  
Treatment records for this period have not been obtained.  

The opinion also appears to have placed more than minimal 
probative weight on an unestablished fact that the service 
examination at discharge was negative and on the Veteran's 
own vague statements of having performed iron work for twenty 
years and playing basketball actively until 1997.  

However, in viewing the entire record, a continuity of 
symptomatology and treatment sufficient to link the onset of 
right knee disability to service is established in this case.  
Ignorantly, another specific episode of right knee injury 
after service to explain the right changes is not identified 
in the record.  See 38 C.F.R. § 3.303(b).  

To the extent that the recently obtained medical opinion is 
of limited probative value, the Board finds the evidentiary 
record in this case to be in a relative state of equipoise in 
showing that the currently demonstrated right knee 
degenerative joint disease and small radial tear in the 
posterior horn of the medial meniscus as likely as not are 
due to the only documented injury and serious right knee 
manifestations exhibited during service.  

In resolving all reasonable doubt in favor of the Veteran, 
the claim of service connection must be granted.  


ORDER

Service connection for right knee degenerative joint disease 
with a small radial tear in the posterior horn of the medial 
meniscus is granted.  


REMAND

In granting service connection for a right knee disability, 
further consideration of the claim of service connection for 
a left condition must be deferred pending completion of 
indicated development.  

Significantly, the VA examiner in February 2009 opined that 
it was unlikely that the right knee injury in service caused 
the current left knee condition.  However, the question of 
secondary service connection must be addressed by a medical 
examiner.  Also, any pertinent medical records should be 
obtained for review.  

Accordingly, the remaining matter must be REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his bilateral knee 
condition.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  Then, the RO should arrange for 
another VA examination to determine the 
nature and likely etiology of the claimed 
left knee condition.  All indicated 
testing should be done in this regard.  
The examiner in this regard should elicit 
from the Veteran and record a complete 
medical history referable to left knee 
disorder.  

Based on his/her review of the case, the 
VA examiner should provide an opinion as 
to whether the Veteran has current left 
knee disability that as likely as not was 
caused or aggravated by the now service-
connected right knee condition.  

A complete rationale for any opinion 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the 
examination report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


